

 S1595 ENR: Hizballah International Financing Prevention Amendments Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1595IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend the Hizballah International Financing Prevention Act of 2015 to impose additional
 sanctions with respect to Hizballah, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Hizballah International Financing Prevention Amendments Act of 2018.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Prevention of Access by Hizballah to International Financial and Other InstitutionsSec. 101. Mandatory sanctions with respect to fundraising and recruitment activities for Hizballah.Sec. 102. Modification of report with respect to financial institutions that engage in certain transactions.Sec. 103. Sanctions against certain agencies and instrumentalities of foreign states.Sec. 104. Diplomatic initiatives to prevent hostile activities by Iran and disrupt and degrade Hizballah’s illicit networks.Title II—Narcotics Trafficking and Transnational Criminal Activities of HizballahSec. 201. Imposition of sanctions with respect to affiliated networks of Hizballah for transnational criminal activities.Sec. 202. Report on racketeering activities engaged in by Hizballah.Sec. 203. Modification of report on activities of foreign governments to disrupt activities of Hizballah; reports on membership in Hizballah.Title III—General provisionsSec. 301. Regulatory authority.Sec. 302. Implementation; penalties; judicial review; exemptions; rule of construction; exception relating to importation of goods.Sec. 303. Report consolidation and modification.IPrevention of Access by Hizballah to International Financial and Other Institutions101.Mandatory sanctions with respect to fundraising and recruitment activities for Hizballah(a)In generalSection 101 of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended to read as follows:101.Mandatory sanctions with respect to fundraising and recruitment activities for Hizballah(a)In generalThe President shall, on or after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, impose the sanctions described in subsection (b) with respect to any foreign person that the President determines knowingly provides significant financial, material, or technological support for or to—(1)Bayt al-Mal, Jihad al-Bina, the Islamic Resistance Support Association, the Foreign Relations Department of Hizballah, the External Security Organization of Hizballah, or any successor or affiliate thereof as designated by the President;(2)al-Manar TV, al Nour Radio, or the Lebanese Media Group, or any successor or affiliate thereof as designated by the President;(3)a foreign person determined by the President to be engaged in fundraising or recruitment activities for Hizballah; or(4)a foreign person owned or controlled by a person described in paragraph (1), (2), or (3).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Aliens ineligible for visas, admission, or parole(A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or designee of one of such Secretaries) determines is subject to subsection (a) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalThe Secretary of State or the Secretary of Homeland Security (or designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who the President determines is subject to subsection (a), regardless of when issued.(ii)Effect of revocationA revocation under clause (i) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of the alien.(c)Waiver(1)In generalThe President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section if the President certifies to the appropriate congressional committees that such waiver is in the national security interests of the United States.(2)BriefingNot later than 30 days after the issuance of a waiver under paragraph (1) with respect to a foreign person, and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the involvement of the foreign person in activities described in subsection (a).(d)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on the Judiciary, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.(3)EntityThe term entity means a partnership, association, corporation, or other organization, group, or subgroup.(4)Foreign personThe term foreign person means any person that is not a United States person.(5)HizballahThe term Hizballah has the meaning given such term in section 102(e).(6)PersonThe term person means an individual or entity.(7)United states personThe term United States person means a United States citizen, an alien lawfully admitted for permanent residence, an entity organized under the laws of the United States (including foreign branches), or a person in the United States..(b)Clerical amendmentThe table of contents for the Hizballah International Financing Prevention Act of 2015 is amended by striking the item relating to section 101 and inserting the following new item:Sec. 101. Mandatory sanctions with respect to fundraising and recruitment activities for Hizballah..102.Modification of report with respect to financial institutions that engage in certain transactionsSection 102(d) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended to read as follows:(d)Report on financial institutions organized under the laws of state sponsors of terrorism(1)In generalNot later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, and every 2 years thereafter for a period not to exceed 4 years, the President shall submit to the appropriate congressional committees a report that—(A)identifies each foreign financial institution described in paragraph (2) that the President determines engages in one or more activities described in subsection (a)(2); and(B)provides a detailed description of each such activity.(2)Foreign financial institution described(A)In generalA foreign financial institution described in this paragraph is a foreign financial institution—(i)that, wherever located, is—(I)organized under the laws of a state sponsor of terrorism or any jurisdiction within a state sponsor of terrorism;(II)owned or controlled by the government of a state sponsor of terrorism;(III)located in the territory of a state sponsor of terrorism; or(IV)owned or controlled by a foreign financial institution described in subclause (I), (II), or (III); and(ii)the capitalization of which exceeds $10,000,000.(B)State sponsor of terrorism definedIn this paragraph, the term state sponsor of terrorism means a country the government of which the Secretary of State has determined is a government that has repeatedly provided support for acts of international terrorism for purposes of—(i)section 1754(c) of the Export Control Reform Act of 2018;(ii)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(iii)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or(iv)any other provision of law..103.Sanctions against certain agencies and instrumentalities of foreign states(a)In generalTitle I of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended by adding at the end the following:103.Sanctions against certain agencies and instrumentalities of foreign states(a)Sanctions(1)In generalNot later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, and as appropriate thereafter, the President shall impose the sanctions described in paragraph (3) with respect to an agency or instrumentality of a foreign state described in paragraph (2).(2)Agency or instrumentality of a foreign state describedAn agency or instrumentality of a foreign state is described in this paragraph if the President determines that the agency or instrumentality has, on or after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, knowingly—(A)conducted significant joint combat operations with, or significantly supported combat operations of, Hizballah; or(B)provided significant financial support for or to, or significant arms or related materiel to, Hizballah.(3)Sanctions describedThe sanctions described in this paragraph are the exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of an agency or instrumentality of a foreign state if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(b)Waiver(1)In generalThe President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section with respect to an agency or instrumentality of a foreign state if the President certifies to the appropriate congressional committees that such waiver is vital to the national security interests of the United States.(2)BriefingNot later than 30 days after the issuance of a waiver under paragraph (1) with respect to an agency or instrumentality of a foreign state, and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the involvement of the agency or instrumentality in activities described in subsection (a)(2).(c)Special ruleThe President shall not be required to impose sanctions under this section with respect to an agency or instrumentality of a foreign state if the Secretary certifies in writing to the appropriate congressional committees that—(1)the agency or instrumentality—(A)is no longer engaging in activities described in subsection (a)(2); or(B)has taken and is continuing to take significant verifiable steps toward terminating such activities; and(2)the President has received reliable assurances from the government of the foreign state that the agency or instrumentality will not engage in any activity described in subsection (a)(2) in the future.(d)DefinitionsIn this section:(1)Agency or instrumentality of a foreign stateThe term agency or instrumentality of a foreign state has the meaning given the term in section 1603(b) of title 28, United States Code.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, the Committee on the Judiciary, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, Committee on Finance, Committee on Appropriations, and the Select Committee on Intelligence of the Senate.(3)Arms or related materielThe term arms or related materiel means—(A)nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;(B)ballistic or cruise missile weapons or materials or components of such weapons; and(C)destabilizing numbers and types of advanced conventional weapons.(4)HizballahThe term Hizballah has the meaning given such term in section 102(e).(5)United States personThe term United States person has the meaning given such term in section 101(d)..(b)Clerical amendmentThe table of contents for the Hizballah International Financing Prevention Act of 2015 is amended by inserting after the item relating to section 102 the following new item:Sec. 103. Sanctions against certain agencies and instrumentalities of foreign states..104.Diplomatic initiatives to prevent hostile activities by Iran and disrupt and degrade Hizballah’s
 illicit networks(a)Diplomatic EngagementTitle I of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 129 Stat. 2206; 50 U.S.C. 1701 note), as amended by section 103 of this Act, is further amended by adding at the end the following:104.Diplomatic initiatives to prevent hostile activities by Iran and disrupt and degrade Hizballah’s
 illicit networksNot later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, the President shall instruct the Secretary of State, in consultation with the Secretary of the Treasury, to increase cooperation with foreign governments to assist in strengthening the capacity of such governments to prevent hostile activity by Iran and disrupt and degrade Hizballah’s illicit activities, including diplomatic engagement that involves—(1)efforts to target and expose illicit finance networks, arrest perpetrators, freeze assets, and address Iran and Hizballah’s use of illicit financial networks using international trade and banking systems;(2)efforts to assist willing governments with the development of counter-organized crime legislation, the strengthening of financial investigative capacity, and a fully-vetted counter-organized crime judicial model in jurisdictions plagued with corruption; and(3)efforts to persuade governments to list Hizballah as a terrorist organization..(b)Clerical amendmentThe table of contents for the Hizballah International Financing Prevention Act of 2015 is amended by inserting after the item related to section 103, as added by section 103(b) of this Act, the following new item:Sec. 104. Diplomatic initiatives to prevent hostile activities by Iran and disrupt and degrade
			 Hizballah’s illicit networks..IINarcotics Trafficking and Transnational Criminal Activities of Hizballah201.Imposition of sanctions with respect to affiliated networks of Hizballah for transnational criminal
 activities(a)Statement of policyIt is the policy of the United States to determine if individuals and entities that are designated by the United States Government on or after the date of the enactment of this Act as being associated with Hizballah are engaged in transnational organized crime or related activities on or after such date of enactment.(b)In generalSection 201 of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended to read as follows:201.Imposition of sanctions with respect to affiliated networks of Hizballah for transnational criminal
 activities(a)In generalThe President shall, on or after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, impose the sanctions described in subsection (b) with respect to affiliated networks of Hizballah, including, as appropriate, by reason of significant transnational criminal activities engaged in by such networks.(b)Sanctions describedThe sanctions described in this subsection are sanctions applicable with respect to Hizballah pursuant to any provision of law, including Executive Order 13581 (50 U.S.C. 1701 note; relating to blocking property of transnational criminal organizations) (as such Executive Order was in effect on the day before the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018).(c)WaiverThe President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section if the President certifies to the appropriate congressional committees that such waiver is in the national security interests of the United States.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on Appropriations, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.(2)HizballahThe term Hizballah has the meaning given such term in section 102(e)..(c)Conforming amendmentThe title heading for title II of the Hizballah International Financing Prevention Act of 2015 is amended to read as follows:IISanctions and reports relating to narcotics trafficking and significant transnational criminal
 activities of Hizballah.(d)Clerical amendmentsThe table of contents for the Hizballah International Financing Prevention Act of 2015 is amended—(1)by striking the item relating to title II and inserting the following:TITLE II—Sanctions and reports relating to narcotics trafficking and significant transnational criminal activities of Hizballah; and(2)by striking the item relating to section 201 and inserting the following:Sec. 201. Imposition of sanctions with respect to affiliated networks of Hizballah for
 transnational criminal activities..202.Report on racketeering activities engaged in by Hizballah(a)In generalSection 202 of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended to read as follows:202.Report on racketeering activities engaged in by Hizballah(a)In generalNot later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, the President shall submit to the appropriate congressional committees a report on information regarding activities that Hizballah, and agents and affiliates of Hizballah, have engaged in that are racketeering activities, including any patterns regarding such racketeering activities.(b)Form of reportEach report required under subsection (a) shall be submitted in an unclassified form but may contain a classified annex.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and(B)the Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate.(2)HizballahThe term Hizballah has the meaning given such term in section 102(e).(3)Racketeering activityThe term racketeering activity means any activity that would be considered a racketeering activity (as defined in section 1961(1) of title 18, United States Code) if the activity were engaged in the United States or by a United States person.(4)United States personThe term United States person has the meaning given such term in section 101(d)..(b)Clerical amendmentThe table of contents for the Hizballah International Financing Prevention Act of 2015 is amended by striking the item relating to section 202 and inserting the following:Sec. 202. Report on racketeering activities engaged in by Hizballah..203.Modification of report on activities of foreign governments to disrupt activities of Hizballah;
 reports on membership in Hizballah(a)In generalSection 204 of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended—(1)in subsection (a)(1)—(A)in the matter preceding subparagraph (A), by striking this Act and inserting the Hizballah International Financing Prevention Amendments Act of 2018, and once every 2 years thereafter for the following 4 years;(B)in subparagraph (D)(ii)(II), by striking and at the end;(C)in subparagraph (E), by striking and free-trade zones. and inserting free-trade zones, business partnerships and joint ventures, and other investments in small and medium-sized enterprises;; and(D)by adding at the end the following:(F)a list of jurisdictions outside of Lebanon that expressly consent to, or with knowledge allow, the use of their territory by Hizballah to carry out terrorist activities, including training, financing, and recruitment;(G)a description of the total aggregate revenues and remittances that Hizballah receives from the global logistics networks of Hizballah;(H)a list of Hizballah’s sources of revenue, including sources of revenue based on illicit activity, revenues from Iran, charities, and other business activities;(I)a list of Hizballah’s expenditures, including expenditures for ongoing military operations, social networks, and external operations;(J)a description of steps to be taken by Federal agencies to combat the illicit tobacco trafficking networks used by Hizballah;(K)an assessment of Hizballah’s financial operations in areas under its operational or political control in Lebanon and Syria and available measures to target Hizballah’s financial operations in those areas;(L)a review of Hizballah’s international operational capabilities, including in the United States;(M)a review of—(i)the total number and value of Hizballah-related assets seized and forfeited; and(ii)the total number of indictments, prosecutions, and extraditions of Hizballah members or affiliates; and(N)a review of efforts by the United States to prevent hostile activities by Iran and disrupt and degrade Hizballah’s illicit networks in the Western Hemisphere, including interagency coordination to ensure that information-sharing, interdictions, arrests, investigations, indictments, sanctions, and designations related to Hizballah individuals or networks in the Western Hemisphere are integrated, coordinated, and publicly communicated by the United States in a manner that supports United States interests.;(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;(3)by inserting after subsection (a) the following:(b)Enhanced due diligence(1)In generalThe President is authorized to require each financial institution in the United States that knowingly maintains a correspondent account or a payable-through account in the United States for a foreign financial institution described in paragraph (2) to establish enhanced due diligence policies, procedures, and controls in accordance with section 5318(i)(2)(B) of title 31, United States Code, and regulations to implement such section with respect to such accounts.(2)Foreign financial institution describedA foreign financial institution described in this paragraph is a foreign financial institution that the President determines provides significant financial services to persons operating in a jurisdiction identified in unclassified form in the list required under subsection (a)(1)(F).(3)DefinitionsIn this subsection, the terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.; and(4)in subsection (c), as redesignated by paragraph (2)—(A)by striking this Act, and every 180 days thereafter, and inserting the Hizballah International Financing Prevention Amendments Act of 2018, and every 180 days thereafter for the following 4 years,; and(B)by adding before the period at the end the following: and on any requirements for enhanced due diligence prescribed under subsection (b).(b)Report on estimated net worth of senior Hizballah members(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains—(A)the estimated total net worth of each individual described in paragraph (2); and(B)to the extent feasible, a description of how funds of each individual described in paragraph (2) were acquired, and how such funds have been used or employed.(2)Individuals describedThe individuals described in this paragraph are the following:(A)The Secretary General of Hizballah.(B)Members of Hizballah’s senior leadership or senior associates of Hizballah that the President determines materially assist or support Hizballah.(C)Any other individual that the President determines is a senior foreign political figure of Hizballah.(3)Form of report; public availability(A)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.(B)Public availabilityThe unclassified portion of the report required under paragraph (1) shall be made available to the public in precompressed, easily downloadable versions that are made available in all appropriate formats.(4)DefinitionsIn this subsection:(A)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and(ii)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate.(B)FundsThe term funds means—(i)cash;(ii)equity;(iii)any other intangible asset the value of which is derived from a contractual claim, including bank deposits, bonds, stocks, a security (as defined in section 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a))), or a security or an equity security (as those terms are defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))); and(iv)anything else of value that the Secretary of the Treasury determines to be appropriate.(C)Senior foreign political figureThe term senior foreign political figure has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations (or any successor regulation).(c)Report on individuals who are members of the Lebanese Parliament and who identify as members of
 Hizballah(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report that contains the following:(A)A list of individuals who are members of the Lebanese Parliament and who identify as members of Hizballah.(B)A description of any significant conduct of individuals on the list required under subparagraph (A) that the President determines may be grounds for designation pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).(2)FormThe report required under paragraph (1) shall be transmitted in unclassified form, but may include a classified annex.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate.IIIGeneral provisions301.Regulatory authority(a)In generalThe President shall, not later than 180 days after the date of the enactment of this Act, prescribe regulations as necessary for the implementation of this Act and the amendments made by this Act.(b)Notification to CongressNot later than 10 days before the prescription of regulations under subsection (a), the President shall notify the appropriate congressional committees regarding the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.302.Implementation; penalties; judicial review; exemptions; rule of construction; exception relating to
 importation of goods(a)In generalTitle I of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note), as amended by sections 103 and 104 of this Act, is further amended by adding at the end the following:105.Implementation; penalties; judicial review; exemptions; rule of construction(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out sections 101, 102, 103, and 201 of this Act.(b)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed to carry out section 101, 102, 103, or 201 of this Act to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.(c)Procedures for judicial review of classified information(1)In generalIf a finding under section 101, 102, 103, or 201 of this Act, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.(2)Rule of constructionNothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under section 101, 102, 103, or 201 of this Act, or any prohibition, condition, or penalty imposed as a result of any such finding.(d)ExemptionsThe following activities shall be exempt from sections 101, 102, 103, and 201 of this Act:(1)Any authorized intelligence, law enforcement, or national security activities of the United States.(2)Any transaction necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United States, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, or the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or any other United States international agreement.(e)Rule of constructionNothing in section 101, 102, 103, or 201 of this Act shall be construed to limit the authority of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or under any other provision of law.(f)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.(2)DefinitionIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data..(b)Clerical amendmentThe table of contents for the Hizballah International Financing Prevention Act of 2015, as amended by this Act, is further amended by inserting after the item relating to section 104, as added by section 104(b) of this Act, the following new item:Sec. 105. Implementation; penalties; judicial review; exemptions; rule of construction..(c)Conforming amendmentsSection 102 of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) is amended—(1)in subsection (a), by striking paragraphs (3) and (4);(2)by striking subsection (e); and(3)by redesignating subsection (f) as subsection (e).303.Report consolidation and modification(a)In generalAny and all reports required to be submitted to Congress under this Act or the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report that is submitted to Congress pursuant to such deadline.(b)Matters to be includedAny report that is consolidated into a single report as described in subsection (a) shall contain all information required under this Act or the Hizballah International Financing Prevention Act of 2015 in addition to all other elements required by previous law.(c)Reports modificationThe North Korea Sanctions and Policy Enhancement Act of 2016 is amended as follows:(1)In section 209(a)(3)(A) (22 U.S.C. 9229(a)(3)(A)), by striking not later than 90 days after the date of the enactment of this Act, and every 180 days thereafter and inserting not later than 90 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, and every 180 days thereafter for 5 years.(2)In section 302(a) (22 U.S.C. 9241(a)), by striking Not later than 180 days after the date of the enactment of this Act and inserting Not later than 120 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, and periodically thereafter.Speaker of the House of RepresentativesVice President of the United States and President of the Senate